DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-10 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Mr. Matthew G. Miller on 2 and 7 March 2022.
The application has been amended as follows: 
Claim 1

Line 13: “a collection vessel comprising a closed bottom, the collection vessel being permanently attached to the bottom end, the collection vessel and the”
Claim 2
Line 2: “configured to spray the influent with a flow rate in a range of 0.3 LPH to 28 LPH.”
Claim 4
“The liquid separator and concentrator subsystem of claim 3, wherein the sprayer is configured so that influent sprayed from the spray nozzle forms a spray angle of 160 degrees
Claim 5
Line 1: “The liquid separator and concentrator subsystem of claim 4, wherein the sprayer is configured to be capable of passing influent through the”
Claim 6
“The liquid separator and concentrator subsystem of claim 5, wherein the spray nozzle is a pattern spray nozzle.”
Claim 7
Line 1: “The liquid separator and concentrator subsystem of claim 6, wherein the spray nozzle is located”
Claim 8
Lines 1-2: “The liquid separator and concentrator subsystem of claim 7, further 
Claim 9
the sprayer is configured so that influent sprayed from the spray 
Claim 10
“The liquid separator and concentrator subsystem of claim 9, wherein the collection vessel further comprises a magnetic stirrer contained therein.”

REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-10. The concept of a liquid separator and concentrator subsystem, comprising: a spray chamber having a top opening, a bottom opening, and a singular curved wall extending therebetween, wherein the singular curved wall has an interior surface and an exterior surface a sprayer having an influent receiving port and a spray nozzle, the influent receiving port and the spray nozzle being in fluid communications, wherein the sprayer is located completely within the spray chamber, and wherein the spray nozzle is configured to spray an influent passing through the top opening; a separator column, having a top end and a bottom end, the top end being permanently attached to the bottom opening allowing for fluid communication therebetween; means for pumping the influent to and through the sprayer; and a collection vessel comprising a closed bottom, the collection vessel being permanently attached to the bottom end, the collection vessel and the separator column being in fluid communication (claim 1) is considered to define patentable subject matter over the prior art.

The closest prior art is regarded to be Bonser et al. (US 7,628,893 B1), which discloses an apparatus for separating components of liquid-liquid or liquid-solids compositions (claim 1) through evaporation (col. 5, line 18) comprising a chamber 22 having top, middle, and bottom sections (Fig. 2; col. 4, lines 41-43) (i.e., a spray chamber, a separator column, and a collection vessel, respectively), wherein an atomizing spray head 26 is fed pressurized fluid through a nozzle pipe 29b (col. 4, lines 56-62) (i.e., a sprayer; a spray nozzle; the spray nozzle is configured to spray an influent passing through the top opening). However, the bottom section 31 terminates in a particle outlet 33 for the removal of dry solids (col. 5, lines 10, 20, 27-28), so the bottom section/collection vessel) does not comprise a closed bottom, and the skilled practitioner would not have been motivated to provide such a configuration since this would undermine the utility of the apparatus for removing dry particles.
Other close prior art, Boucher et al. (US 5,458,739), discloses (Figs. 1 & 2) a Volatiles Separator and Concentrator (VSC) (i.e., a liquid separator and concentrator) (col. 2, line 49) comprising an expansion chamber 36 (col. 8, lines 58-59) comprising an upper frustoconical expansion chamber 38 (col. 9, lines 62-64) (i.e., a spray chamber having a top opening, a bottom opening, and a singular curved wall extending therebetween with an interior surface and an exterior surface); 
an atomizing spray nozzle 34 (col. 8, lines 29-30) for spraying a feed substrate (i.e. an influent) within the expansion chamber to flash droplets (col. 5, lines 61-66) (a sprayer located completely within the spray chamber; having an influent receiving port and a spray nozzle); and a base fluid collector 64 (col. 11, line 2) to collect the liquid concentrate from the separator (col. 11, lines 52-53, where “34” appears to be a typographical error for “64”) (i.e., a collection vessel);
a pump 78 (col. 11, line 34) (i.e., means for pumping the influent to and through the sprayer); and

However, Boucher does not teach or suggest an influent passing through the top opening, or a separator column (the skilled practitioner would not have regarded the lower frustoconical expansion chamber 48 [col. 9, line 67] as a column), and the skilled practitioner would have lacked the motivation to provide either. Boucher also does not teach or suggest a collection vessel/base fluid collector comprising a closed bottom, and the skilled practitioner would not have been motivated to provide one since concentrated liquid is pumped to the nozzle through a drain in said vessel/collector (Fig. 2; col. 11, lines 32-35).
Prior arts DeCourcy et al. (WO 2015/011048 A1, Fig. 3) and Salmisuo (US 6,830,654 B1, Fig. 1) each disclose structures that can be regarded as spray chambers having curved walls with sprayers located therein and atop a column. However, neither suggests a collection vessel, and it would not have been obvious to combine the teachings of Boucher or Bonser with either DeCourcy or Salmisuo. 
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772